Plaintiff Begina Yates, while driving an automobile, had a collision with the motor vehicle of the defendant, due, as she claims, to the negligence of the latter’s driver. On the trial there was a question of fact as to negligence. As a result of the accident, she was thrown forward against the steering wheel with her breast or her chest hitting the wheel. She testified, “ I was not hurt;” and that she did not sustain any bruises as a result of being thrown against the wheel. She may have meant by that that she did not feel any immediate pain, or *840note at the time any bruise. She was not permitted to testify further and was not permitted to state whether she saw a physician later, or that any bruise was then discovered. The complaint was dismissed solely on the ground that, as the evidence stood, there was no proof of damage; and that she could not recover for nervous shock solely as the result of fright. Judgment reversed on the law and a new trial granted, with costs to the appellants to abide the event. We think that the action of the trial .court was too precipitate; and that the plaintiff should have been permitted to develop her proof further. (Pareti v. New York Rys. Co., 172 N. Y. Supp. 388 [not officially published].) Plaintiff wife was entitled to recover damages, if she received even a slight injury as a result of the impact, if it resulted in nervous shock and impairment of her health. (Jones v. Brooklyn Heights R. R. Co., 23 App. Div. 141; Buckbee v. Third Avenue R. R. Co., 64 id. 360; Hack v. Dady, 142 id. 510; Tracy v. Hotel Wellington Corporation, 175 N. Y. Supp. 100 [not officially published]; affd., 188 App. Div. 923; see, also, Comstock v. Wilson, 257 N. Y. 231; McCormick Damages, § 89.) Further, if the trial had not terminated in such a sudden and unexpected manner, she might have been able to furnish proof of the damage to the car. Young, Carswell, Davis, Adel and Taylor, JJ., concur.